                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE



Judson Randolph Belmont

    v.                               Civil No. 19-cv-01155-LM
                                     Opinion No. 2020 DNH 040
Katie Love Bower, et al.



                              O R D E R

    Plaintiff, Judson Belmont, proceeding pro se, brings this

suit against Katie Bower, M.D., Emily Renee Faulks, M.D., and

Carilion Clinic asserting claims of negligence and medical

malpractice.   Belmont claims that defendants provided him

substandard medical treatment after he was bitten by a

rattlesnake while mountain-biking in Virginia.     Defendants move

to dismiss the complaint under Federal Rule of Civil Procedure

12(b)(2) based on lack of personal jurisdiction.    Doc. no. 6.

Belmont objects and requests that this court transfer this suit

to the United States District Court for the Western District of

Virginia pursuant to 28 U.S.C. § 1404.    Belmont also requests an

expedited hearing on his request for a transfer.



                          STANDARD OF REVIEW

    When a defendant contests personal jurisdiction under Rule

12(b)(2), the plaintiff bears the burden of persuading the court
that jurisdiction exists.    See Mass. Sch. of Law at Andover,

Inc. v. Am. Bar Ass’n, 142 F.3d 26, 34 (1st Cir. 1998).     Where,

as here, the court considers a Rule 12(b)(2) motion without

holding an evidentiary hearing, the court applies the prima

facie standard.    See Sawtelle v. Farrell, 70 F.3d 1381, 1386 n.1

(1st Cir. 1995).    To make a prima facie showing of jurisdiction,

a plaintiff cannot rest on the pleadings, but must adduce

evidence of specific facts supporting jurisdiction.      See Foster-

Miller, Inc. v. Babcock & Wilcox Canada, 46 F.3d 138, 145 (1st

Cir. 1995).

    The court “draws the facts from the pleadings and the

parties’ supplementary filings, including affidavits, taking

facts affirmatively alleged by the plaintiff as true and viewing

disputed facts in the light most favorable to plaintiff.”

Sawtelle, 70 F.3d at 1385.    The court may also consider the

facts posited by defendant, to the extent they are

uncontradicted.    See Mass. Sch. of Law, 142 F.3d at 34.   But the

court need not “credit conclusory allegations or draw farfetched

inferences.”   Id. (internal quotation marks omitted).    In short,

the court does not sit as a fact-finder; it “ascertains only

whether the facts duly proffered, fully credited, support the

exercise of personal jurisdiction.“    Rodriguez v. Fullerton

Tires Corp., 115 F.3d 81, 84 (1st Cir. 1997).



                                  2
                                 BACKGROUND1

     Belmont is a long-time resident of New Hampshire.      In May

2018, he went on a mountain-biking trip in Virginia.     During

that trip, a rattlesnake bit his leg.     He received emergency

medical treatment for that bite, including surgery, at Carilion

Roanoke Memorial Hospital in Roanoke, Virginia.     Drs. Bower and

Faulks treated Belmont and performed surgery on his leg.       Both

Drs. Bower and Faulks are residents of Virginia.    Carilion

Roanoke Memorial Hospital is a subsidiary of defendant Carilion

Clinic.   Carilion Clinic is a not-for-profit corporation

incorporated in Virginia, with its principal place of business

in Roanoke, Virginia.

     In November 2019, Belmont filed this suit, claiming that

Drs. Bower and Faulks negligently caused him to have permanently

impaired functionality in his left leg, chronic pain, and

reduced quality of life.   Belmont asserts that Carilion Clinic

employs Drs. Bower and Faulks and is therefore liable to him for

their actions based on a theory of respondeat superior.     Belmont

also appears to assert that Carilion Clinic is directly liable

for negligence for its failure to provide “adequate support” to

Dr. Bower.   Doc. no. 1 at 13.    Belmont seeks to recover his




     1 The court draws the following facts from the complaint and
from defendants’ uncontested affidavits.

                                   3
medical expenses, ongoing expenses related to his now-disabled

leg, and relief for pain and suffering.

    In January 2020, defendants moved to dismiss for lack of

personal jurisdiction, arguing that all three defendants are

citizens of Virginia and have no contacts with New Hampshire.

Belmont filed two responses to defendants’ motion.   Reading

those two pleadings together and construing them liberally, they

communicate two points: (1) Belmont is not contesting that this

court lacks personal jurisdiction over defendants; and (2)

Belmont requests this court to transfer this suit to the United

States District Court for the Western District of Virginia

pursuant to 28 U.S.C. § 1404.   See Sergentakis v. Channell, 272

F. Supp. 3d 221, 224 (D. Mass. 2017) (“[P]ro se pleadings are

construed liberally, to avoid inappropriately stringent rules

and unnecessary dismissals.” (internal quotation marks

omitted)).

    The court construes Belmont’s first response (doc. no. 10)

as an objection to defendants’ motion to dismiss and his second

response (doc. no. 11) as a motion for change of venue.   Belmont

requests an “expedited hearing” on the motion for change of

venue.   He argues that an expedited hearing is warranted so

that, if necessary, he has time to file suit in Virginia before

the running of Virginia’s two-year statute of limitations on



                                 4
medical negligence claims.     Defendants object to Belmont’s

motion for change of venue and request for an expedited hearing.2


                                 DISCUSSION

I.   Motion to Dismiss for Lack of Personal Jurisdiction

     Defendants move to dismiss this suit for lack of personal

jurisdiction.     As noted above, it is Belmont’s burden to

demonstrate that this court can exercise personal jurisdiction

over defendants.     See Mass. Sch. of Law, 142 F.3d at 34.

Belmont has, in several pleadings, stated that he is choosing

“not to contest the lack of personal jurisdiction” over

defendants.     Doc. nos. 10 at 3, 11 at 9.3   As such, he has

offered no specific facts supporting the exercise of this

court’s jurisdiction over defendants.     By contrast, each

defendant has submitted an uncontested affidavit demonstrating

the lack of any connection or contact with New Hampshire.        Doc.



     2 Belmont also filed replies to defendants’ objections to
his motion for change of venue and motion for an expedited
hearing. Doc. nos. 16 & 17. To the extent Belmont requires
this court’s leave to file those replies under Local Rule
7.1(e), it is granted. The court considered Belmont’s replies
in deciding the pending motions.

     3 Belmont’s reply affirms this point. His reply states that
his motion for change of venue “was in fact a counter motion
specifically stating that in lieu of contesting personal
jurisdiction issues, that the case be transferred to another
court where the substance and merits of the allegations could be
weighed and adjudicated.” Doc. no. 16 at 1 (emphasis added).


                                   5
nos. 7-1, 7-2, & 7-3.   Under these circumstances, the court

finds that Belmont has failed to carry his burden of showing

that this court can exercise personal jurisdiction over

defendants.   This court therefore cannot hear this suit.



II.   Motion for Change of Venue

      Instead of disputing defendants’ contention that this court

lacks personal jurisdiction over them, Belmont asks the court to

transfer this case to the United States District Court for the

Western District of Virginia.4     In support, he relies on 28

U.S.C. § 1404.   Where, as here, the court lacks personal

jurisdiction over defendants, transfer under § 1404(a) is

“clearly inappropriate.”   Albion v. YMCA Camp Letts, 171 F.3d 1,

2 (1st Cir. 1999).   The court therefore must deny Belmont’s

motion for a change of venue pursuant to 28 U.S.C. § 1404(a).



III. Transfer under 28 U.S.C. § 1631

      A court that lacks personal jurisdiction over a suit may,

nevertheless, transfer the action under 28 U.S.C. § 1631.        Fed.

Home Loan Bank of Bos. v. Moody’s Corp., 821 F.3d 102, 114-19



      4Belmont also requests an expedited hearing on that motion.
The reasons for his request have to do with a desire for
expedited treatment of his motion. Because a hearing is
unnecessary and would only add unnecessary delay, the court
denies Belmont’s motion for an expedited hearing (doc. no. 12).

                                   6
(1st Cir. 2016), abrogated on other grounds by Lightfoot v.

Cendant Mortg. Corp., 137 S. Ct. 553 (2017).   That statute

provides that:

    [w]henever a civil action is filed in a court . . .
    and that court finds that there is a want of
    jurisdiction, the court shall, if it is in the
    interest of justice, transfer such action . . . to any
    other court . . . in which the action . . . could have
    been brought at the time it was filed . . . .

28 U.S.C. § 1631.   In light of this authority, the court need

not necessarily dismiss a suit outright when it lacks

jurisdiction, see id., and a court’s finding that it lacks

personal jurisdiction does not necessarily moot all other

pending motions, see, e.g., DeBarros v. Family Practice Grp.,

P.C., No. CV 19-367WES, 2019 WL 4888638, at *2-3 (D.R.I. Oct. 3,

2019) (instead of dismissing suit outright for lack of personal

jurisdiction, court transferred suit under 28 U.S.C. § 1631);

Photographic Illustrators Corp. v. A.W. Graham Lumber, LLC, 196

F. Supp. 3d 123, 134 (D. Mass. 2016) (same).

    28 U.S.C. § 1631 establishes a “rebuttable presumption in

favor of transfer” that is overcome only if the “inquiring court

determines that transfer is not in the interest of justice.”

Fed. Home Loan, 821 F.3d at 119 (internal quotation marks

omitted).   In assessing whether transfer is in the interest of

justice, the court should consider the “totality of the

circumstances,” including the relative merits of the suit and


                                 7
whether transfer would unfairly benefit the proponent, impose an

unwarranted hardship on an objector, or unduly burden the

judicial system.   Britell v. United States, 318 F.3d 70, 74-75

(1st Cir. 2003).

     A court may sua sponte order transfer under § 1631.

Photographic Illustrators Corp., 196 F. Supp. 3d at 133.    Thus,

the court considers whether it should transfer this case

pursuant to its authority under 28 U.S.C. § 1631 by examining

whether this suit could have been brought in the Western

District of Virginia and whether transfer to that jurisdiction

would be in the interest of justice.5



     A. Could Suit Have Been Brought in Western District of
        Virginia

     The court must first determine whether this suit “could

have been brought” in the Western District of Virginia.     28

U.S.C. § 1631.   To find that a suit “could have been brought” in

another court, the following prerequisites must be met: the

other court would have subject matter jurisdiction; the other

court could exercise personal jurisdiction over defendants; and



     5 Defendants argue that the court’s lack of personal
jurisdiction over them necessarily means that the suit must be
dismissed outright and, consequently, that all other pending
motions are rendered moot. Given this court’s authority to
transfer under § 1631, the court finds this argument
unpersuasive.

                                 8
the other court would be a proper venue.     See Colon Perez v.

Metan Marine, Inc., No. CV 17-2170CCC, 2018 WL 1664697, at *8

(D.P.R. Apr. 4, 2018); Cormier v. Fisher, 404 F. Supp. 2d 357,

365 (D. Me. 2005).     The court will consider each of these three

prerequisites below.

    First, the Western District of Virginia would have subject

matter jurisdiction over this action under 28 U.S.C. § 1332

based on the diversity of the parties’ citizenship and the

amount in controversy.     A court may exercise diversity

jurisdiction if the parties are citizens of different states and

the amount in controversy exceeds $75,000.       28 U.S.C. § 1332(a).

For the purposes of diversity jurisdiction, individuals are

citizens of the state in which they are domiciled.      Aponte–

Dávila v. Municipality of Caguas, 828 F.3d 40, 46 (1st Cir.

2016).   A corporation, such as Carilion Clinic, is a citizen of

both its state of incorporation and the state where its

principal place of business is located.     Wachovia Bank v.

Schmidt, 546 U.S. 303, 306 (2006).     Under these rules, Belmont

is a citizen of New Hampshire and all three defendants are

citizens of Virginia.     The parties are therefore completely

diverse.   And Belmont has alleged that the amount in controversy

is well over $75,000.     See doc. no. 1 at 4.   Thus, this suit

could have been brought in the Western District of Virginia

under 28 U.S.C. § 1332.

                                   9
    Second, the District Court in the Western District of

Virginia could exercise personal jurisdiction over all three

defendants.   Carilion Clinic would plainly be subject to

personal jurisdiction in the Western District of Virginia, as it

is incorporated in Virginia and has its principal place of

business there.    See Daimler AG v. Bauman, 571 U.S. 117, 137

(2014) (corporation subject to general personal jurisdiction in

place of incorporation and principal place of business).     Drs.

Bower and Faulks would also be subject to personal jurisdiction

in Virginia as residents of that state.     See Goodyear Dunlop

Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011) (“For

an individual, the paradigm forum for the exercise of general

jurisdiction is the individuals’ domicile . . . .”).

Accordingly, this suit could have been brought in the Western

District of Virginia because that court, unlike this one, could

exercise personal jurisdiction over defendants.

    Third, the Western District of Virginia is a proper venue

for this suit.     Venue is proper in “a judicial district in which

a substantial part of the events or omissions giving rise to the

claim occurred.”     28 U.S.C. § 1391(b)(2).   Here, Belmont’s

claimed injuries occurred while he was being treated by Drs.

Bower and Faulks at the Carilion Roanoke Memorial Hospital

located in Roanoke, Virginia.    Roanoke is in the Western



                                  10
District of Virginia, so this action could have been brought

there.

    In sum, at the time this suit was filed, it could have been

brought in the United States District Court for the Western

District of Virginia because that court would have subject

matter jurisdiction, could exercise personal jurisdiction over

defendants, and would be a proper venue.



    B. Interest of Justice

    The court next considers whether transferring this case to

the Western District of Virginia, rather than dismissing it

outright, is in the interest of justice.     The court discerns no

facts in the record that would overcome § 1631’s presumption in

favor of transfer.     Transfer in this case would not unfairly

benefit Belmont.     On one hand, it will benefit him by keeping

his case alive, but on the other, it will require him to

litigate in a distant forum.     Transfer to Virginia will also not

impose an unwarranted hardship on defendants.     On the contrary,

it will benefit defendants by moving the suit to a forum that is

more convenient for them.     Further, the merits of the suit favor

transfer.   Belmont’s claims do not appear frivolous.    Indeed,

despite the early stage of these proceedings, Belmont submitted

several expert opinions in support of his claims.



                                  11
    Notably, a transfer to the Western District of Virginia is

in the interest of justice because it will provide Belmont the

opportunity to have his claims resolved on their merits.     See

Britell, 318 F.3d at 74.   This is especially true given

Belmont’s pro se status and his efforts to have this suit

transferred to a proper forum before the applicable statute of

limitations runs.   See Skillo v. United States, 68 Fed. Cl. 734,

744 (Fed. Cl. 2005) (reasoning that plaintiffs’ pro se status

supported finding that transfer was in interest of justice and

collecting cases in support of that proposition).     The court

will therefore transfer this action to the United States

District Court for the Western District of Virginia pursuant to

its authority under 28 U.S.C. § 1631.



                              CONCLUSION

    For the foregoing reasons, the court lacks personal

jurisdiction over defendants and cannot hear this matter.    The

court therefore grants defendants’ motion to dismiss for lack of

personal jurisdiction (doc. no. 6).     Because the court lacks

jurisdiction, it must deny Belmont’s motion for change of venue

under 28 U.S.C. § 1404 (doc. no. 11).     The court also denies

Belmont’s motion for an expedited hearing (doc. no. 12).

Instead of dismissing the case outright, however, the court will

transfer this case to another forum with jurisdiction pursuant

                                12
to its authority under 28 U.S.C. § 1631.   The court directs the

Clerk’s Office to transfer this case to the United States

District Court for the Western District of Virginia.

      SO ORDERED.


                              __________________________
                              Landya McCafferty
                              United States District Judge

March 18, 2020

cc:   Judson Randolph Belmont, pro se
      Kip Joseph Adams, Esq.




                               13
